                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                               AT PIKEVILLE

CHRISTOPHER HOLDER,                                   CIVIL ACTION NO. 7:13-38-KKC
     Plaintiff,

V.                                                             JUDGMENT


STACY M. SAUNDERS, et al,
     Defendants.



                                        *** *** ***

     In accordance with the opinion and order entered on this date with this judgment, the

Court hereby ORDERS AND ADJUDES that:

     1) Judgment is ENTERED in favor of Defendants;

     2) this judgment is FINAL and APPEALABLE; and

     3) the matter is STRICKEN from the active docket of this Court.

     Dated October 7, 2019
